Citation Nr: 1102659	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to post-operative residuals of left middle 
finger middle phalanx fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in New York, New York.

The Veteran requested a Travel Board hearing at the RO.  An 
August 2009 RO letter informed him was scheduled for September 
16, 2009.  There is no indication in the claims file that he did 
not receive the letter or that it was returned to VA by the 
United States Postal Service as undeliverable.  The Veteran 
failed to appear for his scheduled hearing, and the claims file 
reflects no evidence that he requested the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn. See 
38 C.F.R. § 20.702 (2010).

In January 2010, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that an 
acquired psychiatric disorder is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a major depressive 
disorder, is not proximately due to, the result of, or aggravated 
by residuals of a left (minor) middle finger middle phalanx 
fracture.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2010); 38 C.F.R. § 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
In March 2009, VA notified the Veteran how disability ratings are 
determined and effective dates are assigned in the event service 
connection is allowed.  The claim was readjudicated in a 
September 2010 supplemental statement of the case.  Thus, any 
content or timing error has been rendered harmless to the 
Veteran's claim.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 38 
C.F.R. § 3.159 (2010).  While the Veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to participate 
in the adjudication of the claim via the presentation of 
pertinent evidence and testimony.  Thus, the statutory purposes 
of VCAA notice and assistance were not frustrated.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there 
is no evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication, and the 
Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Analysis

The preponderance of the evidence shows that only Wallin elements 
1 and 2, are present.  There is no evidence of a medical nexus.  
Thus, the claim fails.

Service connection is in effect for post-operative residuals of 
the left (minor) middle finger middle phalanx fracture, which 
establishes Wallin element 2.  VA outpatient records noted 
instance where the Veteran denied having an acquired mental 
disorder, as in December 2002 he dismissed some of his symptoms 
as mood swings secondary to his illicit drug use.  A February 
2009 VA medical entry notes the Veteran had stopped taking his 
psychotropic medications, and the examiner, a psychiatrist, noted 
an impression of major depression without psychotic features.  
Although the entry does not note a full multi-Axis diagnosis, the 
Board deems the February 2009 finding sufficient to show Wallin 
element 1.  In light of this evidence, the Board remanded the 
case for a VA examination to determine if in fact the Veteran has 
an acquired mental disorder and, if so, whether there is any 
medical nexus between any diagnosed psychiatric disorder and 
post-operative fracture residuals; or, whether post-operative 
fracture residuals aggravate any acquired psychiatric disorder.  
See 38 C.F.R. § 3.159(c)(4).

As directed in the remand, the AMC requested an examination for 
March 2010 and told the Veteran in a letter, also dated in March 
2010, that an examination was requested.  The medical facility 
involved scheduled the examination and notified the Veteran.  
Significantly, the appellant did not report for the examination, 
provide his reason for not reporting, or request that the 
examination be rescheduled.  This sequence of events was repeated 
in April 2010.

When a claimant fails to report for an examination scheduled in 
conjunction with any original claim, the claim shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b) (2010).  The 
evidence of record that might tend to show a nexus between the 
Veteran's left hand post-operative residuals any acquired mental 
disorder, including aggravation, falls short of a 50-percent 
probability.  The only evidence is touches on the issue is an 
April 2009 outpatient entry to the effect the Veteran was 
depressed about his right hand injury because he could not help 
his mother with chores.  There is no evidence, however, that the 
Veteran has medical training.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
United States Court of Appeals for the Federal Circuit explained 
that 38 U.S.C.A. § 1154(a) allows lay evidence to prove a medical 
diagnosis or etiology for a diagnosed disorder under certain 
conditions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: 1) A layperson is 
competent to identify the medical condition; 2) the layperson is 
reporting a contemporaneous medical diagnosis; or, 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

A lay person, including the Veteran, is competent to describe his 
or her mood.  Thus, the Veteran's report to the medical screener 
that he was feeling depressed is competent.  See 38 C.F.R. 
§ 3.159(a)(2).  The etiology for any diagnosed psychiatric 
disorder, to include depression or dysthymia, however, is another 
matter.  While the Veteran may well have believed his hand-the 
right or left, was the reason for his depression, the Board finds 
that making that determination is beyond the capability of the 
average layman, especially when dealing with a mental health 
picture that involved significant illicit drug abuse.  Neither is 
there any evidence of a contemporaneous medical opinion on 
etiology for the Veteran to have reported or communicated.  He 
merely indicated his personal lay opinion.

In light of the above, the Board is constrained to find that the 
preponderance of the evidence is against the claim.  38 C.F.R. 
§ 3.310.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder secondary to post-operative residuals of left middle 
finger middle phalanx fracture is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


